Citation Nr: 0019738	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
chondromalacia patella, left, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from September 1981 to June 
1984, with over 3 years prior active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision by 
the  Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 1998, a statement of the case was issued 
in December 1998, and a substantive appeal was received in 
February 1999.  This case was remanded by the Board in 
January 2000.  


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia patella, 
left, is manifested by no more than moderate recurrent 
subluxation or lateral instability; flexion is limited by 
pain to approximately 110 degrees with full extension; 
arthritis has not been confirmed by x-ray study.  

2.  The veteran's service-connected chondromalacia patella, 
left, has not resulted in marked interference with employment 
or frequent periods of hospitalization.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
chondromalacia patella, left, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71a, and Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
additional development accomplished pursuant to the Board's 
January 2000 remand and noting that the claims file includes 
private treatment records, the reports from two recent VA 
examinations, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for chondromalacia patella, left, was 
granted by rating decision in September 1984, and 20 percent 
evaluation was assigned, effective June 1984.  This decision 
was based on service medical records that noted that the 
veteran was unable to fulfill his duties and was released 
from service following partial patelloplasty and realignment 
in June 1983, and on a VA examination report that noted 
locking of the knee with marked crepitation.  The 20 percent 
evaluation has remained in effect to the present date.  

Private treatment records from July 1997 to July 1998 show 
that the veteran complained of recent aggravation of 
symptoms.  In March 1998, he complained of a three month 
history of left knee pain.  No tenderness was noted, however, 
there was some slight diffuse swelling from joint effusion.  
There was increased subluxation of the patella, ligamentous 
stability was normal, and there was no evidence of cartilage 
abnormalities.  The assessment was joint effusion, possible 
internal knee derangement, left.  X-rays taken in March 1998 
indicated mild degenerative joint disease of the medial 
compartment and patellofemoral joints.  In April 1998, there 
was "much subflexibility of the patella, with tenderness 
upon grinding of the patella."  The assessment was 
degenerative joint disease and osteochondritis of the left 
subpatellar area.  

Treatment records from July 1998 noted that the veteran had 
been doing "relatively well" until a month before.  Another 
entry that same month noted that current symptoms began 
"about a year ago."  His complaints consisted of aching 
discomfort to the knees with an occasional popping sensation.  
He had been taking anti-inflammatory medication "with 
reasonable results," however toward the end of the work-
week, he would begin to feel "some more nagging discomfort 
that goes away after the end of the weekend."  The patella 
was noted to move easily through three quadrants.  There was 
a slight lateral J sign, no palpable effusion, Lachman's 
maneuver "demonstrates an excellent end point," and there 
was "a little bit of tenderness" to the medial joint line 
on McMurray's sign, without any frank clicking.  

There was no increase in pain or instability to varus valgus 
stress, there was a negative quadriceps active test, negative 
posterior tibial sag, negative posterior draw, and negative 
pivotal shift test.  Compression of the patella caused 
crepitus and "a little bit of catching."  X-rays revealed a 
healed tibial tubercle transposition, an apparent medial 
sided osteophyte or loose body, and a medial sided spur on 
the femoral trochlear.  The assessment was patellofemoral 
arthrosis.  The physician stated that the veteran's 
"osteophytes may be catching up on each other causing a 
sensation of locking, although this is only occasional."  
The physician further noted that if the locking and 
mechanical symptoms worsened, the veteran should consider 
arthroscopy and debridement of the osteophytes.  

A September 1998 VA examination report noted that the veteran 
complained of an exacerbation of symptoms in the past year.  
These consisted of "some ache, pain, occasional stiffness," 
and the occasional sensation that his knee would give way.  
In addition, his knee would feel more stiff and sore by the 
end of the work-week.  There were no flare-ups noted.  The 
examiner noted that there was "some pain and tenderness with 
motion," and "some patellofemoral pain and crepitus with 
motion."  Flexion was to 140 degrees and extension was to 0 
degrees.  There was no medial or lateral joint line pain, and 
the knee was stable to medial, lateral, anterior and 
posterior testing.  McMurray's test was negative.  X-rays 
revealed a screw in the anterior left tibia, but it was 
expressly reported that no arthritic change was seen.  The 
examiner's diagnosis was residual postoperative injury, left 
knee, with chondromalacia patella.  

Additional private treatment records from December 1998 noted 
that the veteran continued to have significant crepitus at 
the patellofemoral joint, with "a few" more catching and 
locking episodes.  He was not performing his daily quadriceps 
strengthening exercises because towards the end of the week 
"this really seems to cause him a lot of pain."  In 
addition, he had "a catch at deep flexion at about 75 
degrees."  

Following a January 2000 remand by the Board, additional 
evidence was received.  

Private treatment records from January 2000 noted that the 
veteran complained of pain in the left knee with activity.  
He further complained of a sensation of a catch at the 
terminal aspect of extension.  Examination of the knee 
revealed "a little bit of a J sign," as well as some 
effusion and swelling in the knee.  The assessment was 
patellofemoral arthrosis, with a possible catch or lock at 
the endpoint of extension.

The veteran received another VA examination in March 2000.  
He complained that his knee disorder had worsened over the 
years, with increasing pain, stiffness, swelling, giving 
away, locking and fatigability.  He said that he wore a 
brace, but denied using a cane.  He said that his knee would 
get progressively more painful over the course of the work-
week, with increasing fatigue and incoordination and 
decreased endurance.  He said that going up and down stairs 
was difficult.  The veteran was observed to be wearing a 
brace and to ambulate with "just a slight amount of a 
limp."  The veteran had patellofemoral crepitation, 
patellofemoral pain, and patellofemoral guarding with motion.  
Flexion was to 110 degrees and extension was to 0 degrees, 
and motion of the knee caused pain.  There was medial and 
lateral joint line tenderness and soreness to palpation.  
There was no effusion, and the knee was stable to medial, 
lateral, and anteroposterior testing.  McMurray's test was 
negative, and there was no weakness in the knee.  X-rays of 
the left knee revealed no significant bone pathology of the 
knee.  The examiner's diagnosis was residual postoperative 
injury, left knee, with chondromalacia.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, a 30 
percent evaluation is warranted for impairment of the knee 
with severe recurrent subluxation or lateral instability.  A 
20 percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability.  Following a careful 
review of all the evidence, the Board finds that the 
preponderance of the evidence indicates that chondromalacia 
patella, left, is manifested by no more than moderate 
impairment with recurrent subluxation or lateral instability.  
The Board notes that both VA examiners indicated that the 
knee was stable to medial, lateral, anterior, and posterior 
testing, and the veteran's private physician stated in July 
1998 that there was no instability to varus valgus stress.  
While the private physician did report increased subluxation, 
there is no evidence to suggest that it was more than 
moderate in degree.  As the preponderance of the evidence is 
against a finding of more than moderate lateral instability 
or recurrent subluxation, the Board concludes that an 
evaluation in excess of 20 percent is not warranted under DC 
5257.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, since DC 5257 is not 
predicated on loss of range of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999), and DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995) do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

The Board has also considered whether application of DCs 5260 
and 5261 for limitation of motion would be appropriate and 
more beneficial to the veteran.  Under DC 5260, a 30 percent 
evaluation is warranted for limitation of flexion of the leg 
to 15 degrees, and a 20 percent evaluation is warranted for 
limitation of flexion to 30 degrees.  Under DC 5261, a 30 
percent evaluation is warranted for limitation of extension 
of the leg to 20 degrees, and a 20 percent evaluation is 
warranted for limitation of extension to 15 degrees.  The 
record shows that flexion is limited to 110 degrees by, and 
extension is full.  Accordingly, application of DCs in 
conjunction with the provisions of  38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and DeLuca, 8 Vet. App. 205-206 would not appear to 
warrant even a compensable rating.  Further, even if the 
Board views the private medical reference to "catching" at 
75 degrees as persuasive evidence that flexion is limited to 
that degree, a compensable evaluation would still not be 
warranted under DC 5260. 

The Board notes here that private treatment records from 
March 1998 indicated the presence of mild degenerative joint 
disease of the left knee.  This finding raises the question 
of whether a separate rating for arthritis is warranted.  See 
VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 
1, 1997).  However, in order to assign a separate rating for 
arthritis, the arthritis must be confirmed by x-ray study.  
Despite the private finding in March 1998, two subsequent 
VAX-ray studied undertaken in September 1998 and March 2000 
for the express purpose of determining whether or not there 
was arthritis found no x-ray evidence of such.  The Board 
therefore finds that the preponderance of the evidence 
indicates that arthritis has not been confirmed by x-ray and 
that consideration of separate 10 percent evaluation for 
arthritis under Code 5003 is not warranted.  

The veteran also argues that his knee disability interferes 
with employment, and the RO has considered and denied 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the veteran has 
submitted two documents from his employer and one from his 
physician addressing this question.  

However, while the left knee disability no doubt impacts on 
his employment, the Board finds that the evidence does not 
show that the nature of the veteran's knee disability is so 
unusual or exceptional as to render impracticable the 
application of the regular schedular standards.  The veteran 
has asserted that his knee disability has caused him to miss 
a number of days from work, and prevents him from working 
overtime and earning additional income from overtime.  He has 
submitted a statement from his physician, addressed to his 
employer, asking that he be excused from working overtime.  
In addition, he has submitted a statement from his employer 
noting that he currently has 137.4 hours of sick leave 
available.  In January 1999, and again in April 1999, the 
veteran argued that after 13 years with his current employer, 
his current level of unused sick leave is relatively low when 
compared with what it would be had no sick leave been taken, 
and that the reason for the relatively low number of actual 
hours of sick leave currently available is that "the 
majority" of his sick leave has been used up by taking care 
of his knee. 

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's left knee disability 
markedly interferes with employment.  The Board notes 
initially that the currently assigned 20 percent evaluation 
contemplates a certain degree of interference with 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Thus the fact that the veteran is unable to work 
overtime, while unfortunate, is not itself indicative of 
marked interference with employment.  Moreover, the other 
evidence does not warrant a finding that the interference 
with employment is beyond the level contemplated by a 20 
percent evaluation under the regular schedule.  There is no 
evidence that a disproportionately large portion of the total 
amount of sick leave taken was used since the veteran filed 
his claim for an increased evaluation.  Furthermore, by his 
own admission, not all of this time was used because of his 
knee disability.  When viewed over the course of the 
veteran's 13 year career with his current employer, the Board 
does not find that such use of sick leave is indicative of 
marked interference with employment.  Further, while he 
maintains that his use of sick leave has resulted in 
disciplinary action, and could result in removal, the Board 
notes that the November 1998 letter from his employer states 
that the veteran is "a very good worker and employee," and 
does not indicate that the veteran's employment is in 
jeopardy. 

In addition the medical evidence does not indicate that the 
disability requires frequent inpatient care as to render 
impractical the application of regular schedular standards.  
In view of the above factors, a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is also not 
warranted.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

